The appellant was indicted and tried in the circuit court of Jefferson county for the offense of murder in the first degree. The trial resulted in the conviction of appellant of murder in the first degree, and his punishment was fixed by the jury at life imprisonment in the penitentiary. From the verdict and sentence, defendant prosecutes this appeal upon the record, without a bill of exceptions.
The record proper discloses due and proper organization of the court at which the indictment was found and returned against the defendant, and the record also affirmatively shows that the indictment, trial, conviction, and sentence of the defendant are, in all respects, regular.
Inasmuch as no error appears upon the record, and there being no bill of exceptions, the judgment and sentence of the circuit court must be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.